DISMISS; Opinion issued February 13, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01036-CV

                            COLETTE WOODARDS, Appellant
                                        V.
                          OPTION ONE MORTGAGE CO., Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-03324-D

                                MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       The $175 filing fee in this case is overdue. By letter dated July 30, 2012, we notified

appellant the filing fee was due. We directed appellant to pay the fee within ten days and

cautioned appellant that failure to do so would result in the dismissal of this appeal. Also by

postcard dated July 30, 2012, we notified appellant the time for filing a docketing statement had

expired. We directed appellant to file a docketing statement within ten days and cautioned

appellant that failure to do so might result in the dismissal of this appeal. To date, appellant has

not paid the filing fee, filed a docketing statement, or otherwise corresponded with the Court

regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b),(c).



                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




121036F.P05




                                              2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

COLETTE WOODARDS, Appellant                       On Appeal from the County Court at Law
                                                  No. 4, Dallas County, Texas
No. 05-12-01036-CV        V.                      Trial Court Cause No. CC-12-03324-D.
                                                  Opinion delivered by Chief Justice Wright.
OPTION ONE MORTGAGE CO., Appellee                 Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee OPTION ONE MORTGAGE CO. recover its costs of this
appeal from appellant COLETTE WOODARDS.


Judgment entered February 13, 2013.


                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              3